DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (US 2010/0156249) in view of Thostenson et al (US 2008/0173111) and Chung (US 2010/0045311).
Choi shows the system claimed including a sensor attachable to an object (2), the sensor includes a plurality of nanowires (30) forming a network, a first electrical contact (10) and a second electrical contact (20) that are coupled to a first and a second portion of the network (30), a voltage that is applied to the sensor wherein when a stress is applied to the sensor which is illustrated by a change of the structural property or characteristic related to the stress force or strain on the object a resistance change or voltage drop occurs in the sensor which can be detected as a result of applying the voltage/current. Also see para [0006], [0038], [0047] and [0063]. But, Choi does not explicitly show a CNT network formed of a plurality of CNTs organized in a matrix having a piezoresistive property and a detection system that detects a change in the structural property based on the resistance measurement as claimed. 
	 Thostenson shows it is known to provide a sensor having a carbon nanotube composite material having a CNT network  formed of a plurality of carbon nanotubes uniformly distributed in a matrix material, and Thostenson further shows it is known to provide the sensor having a first electrical contact (106) and a second electrical contact (106) wherein a voltage source (108) is coupled to the first and second electrical contacts with a detection system (110) that detects and measures a resistance when the sensor is subjected to a strain or damage to the sensor. Also, see Figures 34A, 34B, 35, and 36C; and para [0058], [0143], [0150], [0151], and [0161]. 
	Chung also shows it is known that a carbon nanotube composite structure having a piezoresistive property that exhibits an electrical resistance changes when subjected to strain or stress wherein a detector circuit/system, including a programmable system such as a computer system, is provided to detect a change in the structural property by measuring a change in the resistance. Also see para [0012], [0023] and [0025]. Chung also shows a current source or a voltage source that is coupled to the CNT composite structure. 
	In view of Thostenson and Chung, it would have been obvious to one of ordinary skill in the art to adapt Choi with the sensor having a CNT network having a plurality of CNTs organized in a matrix having a piezoresistive property as an alternative known sensor element that serves to predictably detect a change in the structural and physical property of the object based on a change in the electrical resistance of the sensor which is measured by a resistance detection system as known in the art as a result of applying the current or voltage to  the CNT network as modified.    
	With respect to claims 14-16 and 19, Thostenson and Chung show the CNT composite material having a structured formed that allows its physical manipulation/change of the shape thereof wherein such manipulation/change is related to its structural health and an account of damage/deformation of the object as shown in Choi. 
	With respect to claim 17, Choi further shows it is known to provide a plurality of electrode pairs as shown in Figures 4 and 5 wherein the detection system is taught by Thostenson and Chung.
	With respect to claim 20, Thostenson, and Chung show the detection system that detects a resistance change of the CNT composite network due to deformation or a phase change of the sensor wherein Choi shows for a stress/force acting on the object that allows such change in the CNT composite network.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in view of Thostenson and Chung as applied to claims 13-17, 19 and 20 above, and further in view of Morris Jr et al (US 6,512,444) and Jiang et al (US 2009/0268556).
Choi in view of Thostenson and Chung shows the system claimed including Chung showing a multiplex but does not explicitly show the multiplexer for combining measurements from a plurality of the electrode pairs.
Morris shows it is known to provide a multiplexer that takes measurements from a plurality of inputs such as sensing wires.
Jiang shows it is known to provide a heater having a plurality of electrode pairs as illustrated in Figure 11.
In view of Morris and Jiang, it would have been obvious to one of ordinary skill in the art to adapt Choi, as modified by Thostenson and Chung, with a multiplexer that is known to process a plurality of measurements or inputs wherein such inputs can be provided from a plurality of the electrode pairs so that each of sections defined by the electrode pairs can be processed by the multiplexer. 
Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive. 
Regarding Choi, the applicant argues that Choi does not operate based on the principles of piezoresistivity but rather on the principles of piezoelectricity wherein Choi shows a piezoelectric device that generates electric energy but not a sensor. This argument is not deemed persuasive. Choi shows that as a stress force/strain is acted on an object, a sensor is deformed wherein current can flow through the sensor as a result of applying voltage, (also, see para 0047 and 0057), but the sensor of Choi does not itself generate the electric energy without the voltage/current source. Furthermore, it is noted that such principle of the piezoelectricity is commensurate with the applicant’s disclosure that disclose for generating heat as voltage or current is induced in the CNT network (see page 3, line 4 to page 4, line 5 of the applicant’s specification). 
Applicant further argues for a “first plurality of CNTs in the matrix material [that] have a piezoresistive property and are uniformly distributed to form a continuous network of CNTs.” But, it is noted that the combination of Thostenson and Chung show such recitation as Thostenson shows a CNT network  formed of a plurality of carbon nanotubes uniformly distributed in a matrix material (para 0058 and 0078) and Chung showing the carbon nanotubes having the piezoresistive property (para 0023). 
Regarding Thostenson, the applicant argues for having Thostenson having its nanocomposite that is integrally formed as part of an object and not as attachable to an object. It is noted that Thostenson is applied for the CNT matrix that is also known to act as a sensor that detects and measure a resistance due to strain or damage on the object as shown in Choi wherein Choi shows having a sensor that can be attachable to an object (2).  
Regarding Chung, the applicant argues that Chung merely mentions fractional carbon fibers that are mixed in a cement or concrete material and such teaching is not aligned in a specific way of the piezoelectric element of Choi. This argument is not deemed persuasive as Chung clearly shows using the carbon fiber mixed structure as a sensor for sensing strain/stress and damage of the structure (para 0023) that is commensurate with the teaching of Choi that teaches for detecting stress force/strain wherein the combination of Thostenson and Chung with Choi would have predictably yielded the claimed system as stated in the ground of rejection. The applicant argues that the only way for piezoelectric elements/devices to act as a sensor is to measure voltage or current without applying a voltage or current. This argument is not deemed persuasive as Choi as well as Chung shows applying voltage or current to its network (para 0047 of Choi and par 0028 of Chung). Thus, the applicant’s arguments regarding the principles of piezoelectricity and the principle of piezoresistivity are not deemed persuasive as the devices shown in Choi as well as Thostenson and Chung show having a voltage/current that is applied to the nanocomposite structure wherein a stress force/strain on an object is determined on the basis of a change of resistance in the composite material.   
	Applicant further argues that the combination of Choi with the teaching of Chung would render Choi inoperable for its intended use, i.e., energy generation. This argument is not deemed persuasive as Chung measures not only the resistance change but also a voltage drop (para 0028) of its sensor wherein such teaching is also commensurate with Choi that measures energy due to the voltage drop in its composite structure as the current is made to flow through composite material with the stress force/strain on the object. 
	Thus, the applicant’s arguments are not deemed persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761